Citation Nr: 1642194	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-27 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for major depressive disorder (MDD), and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for psychosis, to include schizoaffective disorder, and if so, whether the reopened claim should be granted.

3. Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), MDD, schizoaffective disorder, anxiety disorder, and bipolar disorder, to include as secondary to the Veteran's service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the RO denied entitlement to service connection for psychosis in July 1992 and a Supplemental Statement of the Case (SSOC) was issued.  In November 1992, an additional rating decision and SSOC confirmed and continued the denial of the psychosis claim but the Veteran did not file a timely Notice of Disagreement (NOD).  Therefore, that November 1992 rating decision became final.

In July 1992, the RO denied entitlement to service connection for depression.  Then, in September 1996, the RO denied reopening of the claim and the Veteran in October 1996 filed a timely NOD.  The RO issued a Statement of the Case (SOC) in January 1997, denying reopening of the depression claim due to a lack of new and material evidence, and the Veteran did not file a substantive appeal.  Therefore, that September 1996 rating decision became final.

In February 1998, the RO denied entitlement to service connection for PTSD.  The Veteran filed a NOD in March 1998, but no SOC was issued.  In August 2010, the RO denied reopening the claim to service connection for PTSD because of a lack of new and material evidence.  The Veteran filed a NOD in March 2011, and a SOC was issued in June 2014.  The Veteran perfected an appeal in June 2011.  As such, the claim for service connection for PTSD was never finally denied and that claim stems from the February 1998 rating decision.

The Veteran has several competing psychiatric diagnoses, including major depressive disorder, schizoaffective disorder, bipolar disorder, and anxiety disorder.  The Veteran is a layperson and is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be expanded to include his other diagnoses.

As noted in the procedural history, service connection for psychosis had been previously denied in November 1992, and service connection for MDD had been denied in September 1996.  Therefore, new and material evidence is required to reopen those claims.  However, service connection for PTSD, anxiety, and bipolar disorder was never finally denied, and therefore new and material evidence is not necessary for those claims.  See 38 C.F.R. § 20.302.

Thus, the issues before the Board are a claim to reopen service connection for psychosis, to include schizoaffective disorder, a claim to reopen service connection for MDD, and a claim of service connection for an acquired psychiatric disorder other than MDD and psychosis, to include bipolar disorder and anxiety disorder.  The issues have been re-characterized as such on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1992 rating decision denied service connection for psychosis.  The November 1992 rating decision and SSOC confirmed and continued the denial.  The Veteran failed to submit a timely NOD and thus failed to appeal that rating decision in a timely manner.

2.  The evidence associated with the claims file subsequent to the November 1992 decision is not cumulative and redundant of evidence previously of record concerning the claims of service connection for psychosis, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for psychosis. 

3.  A September 1996 rating decision denied service connection for MDD.  The Veteran was notified and filed a timely NOD in October 1996.  A SOC was issued in January 1997, but the Veteran failed to perfect an appeal.

4.  The evidence associated with the claims file subsequent to the September 1996 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for MDD.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 1992); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence sufficient to reopen the claim of service connection for psychosis has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015). 

3.  The September 1996 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

4.  New and material evidence sufficient to reopen the claim of service connection for depression has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The underlying service connection claims require further development, and are addressed in the remand section below. 

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

A. Psychosis

Here, new and material evidence sufficient to reopen the claim of service connection for psychosis has been submitted.  The RO last denied service connection for psychosis in November 1992.  The Veteran was notified of the decision in a November 1992 SSOC, but did not file a NOD.  Therefore, the November 1992 rating decision was final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302(b), 20.1103.

The record in November 1992 consisted of service and VA treatment records and lay statements from the Veteran.  The basis of the denial was the failure to show a nexus between the Veteran's disability and his active duty service.  Evidence received since the rating decision includes additional VA treatment records, a Social Security Administration assessment dated March 2010, lay statements from relatives, and further lay statements from the Veteran concerning the link to the in-service stressor. 

Of particular note is the February 2011 VA note attributing his psychiatric issues to his military service and his orthopedic injuries.  This evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for psychosis is warranted. 

As the issue of entitlement to service connection for psychosis has been reopened, the Board finds that it is now appropriate to include psychosis as part of the claim of service connection for an acquired psychiatric disorder. Clemons, 23 Vet. App. 1.

B.  Major Depressive Disorder

Here, new and material evidence sufficient to reopen the claim of service connection for MDD has been submitted.  The RO last denied service connection for MDD in September 1996.  The Veteran was notified of the decision, and filed a NOD.  A SOC was issued in January 1997, but the Veteran failed to perfect an appeal.  Therefore, the September 1996 Rating Decision was final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302(b), 20.1103.

The record in September 1996 consisted of service and VA treatment records and lay statements from the Veteran.  The basis of the denial was the failure to show a nexus between the Veteran's disability and his active duty service.  Evidence received since the rating decision includes additional VA treatment records, a Social Security Administration assessment dated March 2010, lay statements from relatives, and further lay statements from the Veteran concerning the link to the in-service stressor. 

Of particular note is the February 2011 VA note attributing his psychiatric issues to his military service and his orthopedic injuries.  This evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim for service connection for MDD and/or other psychiatric disorders is warranted. 

As the issue of entitlement to service connection for a MDD has been reopened, the Board finds that it is now appropriate to include MDD as part of the claim of service connection for an acquired psychiatric disorder.  Clemons, 23 Vet. App. 1.


ORDER

New and material evidence having been received, the claim for service connection for psychosis, to include schizoaffective disorder, is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for service connection for MDD is reopened; the claim is granted to this extent only.


REMAND

A March 2010 Social Security Administration (SSA) disability determination is of record indicating that the Veteran is disabled for SSA purposes due to a psychiatric disorder.  It does not appear, however, that the RO attempted to obtain the records upon which SSA relied in reaching its decision, and the Board cannot assume that the records have been associated with the file simply based on the presence of the administrative decision.  VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In February 2011, a VA physician endorsed secondary service connection, stating that the psychiatric disorder was due to service or his orthopedic injuries. As such, a remand is necessary for an opinion concerning both direct service connection and secondary service connection.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.
 
2. Request that the Veteran submit or authorize for release all private treatment records associated with his claimed acquired psychiatric disorder.  All actions to obtain the released records should be documented.  If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.  

3. Obtain any outstanding VA treatment records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder(s).  The entire claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current psychiatric diagnoses under the Diagnostic and Statistical Manual - V (DSM-V). 
 
b) If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the PTSD is related to an in-service stressor, including the September 1985 fall from a crane?

c) For all other diagnosed psychiatric disorders, please consider the following:  

1. Is it at least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder was caused by:

1)  Lumbar strain,
2)  Fractured left wrist disability, or
3)  Dislocation of the left elbow disability?

2. If not, is it least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by:

1)  Lumbar strain,
2)  Fractured left wrist disability, or
3)  Dislocation of the left elbow disability?

3. If not, is it least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder is related to his active duty, including the 1985 fall from a crane?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.  In particular, attention is invited to the Veteran's service treatment records of September-December 1985 showing the fall and related injuries; the February 2010 VA exam which notes the Veteran's bipolar disorder and its likely development over the previous 10-20 years; and the February 2011 VA exam noting that the Veteran's anxiety disorder is related to his service and orthopedic issues. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


